

116 S3713 IS: Support our National Guard Act
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3713IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Manchin (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Defense to provide to certain members of the National Guard serving on active service in response to the coronavirus (COVID–19) the transitional health benefits provided to members of the reserve components separating from active duty.1.Short titleThis Act may be cited as the Support our National Guard Act.2.Transitional health benefits for certain members of the National Guard serving under orders in response to the coronavirus (COVID–19)(a)In generalThe Secretary of Defense shall provide to a member of the National Guard separating from active service after serving on full-time National Guard duty pursuant to section 502(f) of title 32, United States Code, the health benefits authorized under section 1145 of title 10, United States Code, for a member of a reserve component separating from active duty, as referred to in subsection (a)(2)(B) of such section 1145, if the active service from which the member of the National Guard is separating was in support of the whole of government response to the coronavirus (COVID–19). (b)DefinitionsIn this section, the terms active duty, active service, and full-time National Guard duty have the meanings given those terms in section 101(d) of title 10, United States Code. 